UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25958 CAPITAL FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) North Dakota 45-0404061 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1 Main Street North Minot, North Dakota58703 (Address of principal executive offices) (Zip code) (701) 837-9600 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of March 31, 2015, there were 1,241 common shares of the issuer outstanding. FORM 10-Q CAPITAL FINANCIAL HOLDINGS, INC. INDEX Page # PART I FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets - March 31, 2015 and December 31, 2014 3 Unaudited Condensed Consolidated Statements of Operations - Three Months Ended March 31, 2015 and 2014 5 Unaudited Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2015 and 2014 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Removed and Reserved 15 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) March 31, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable (net of an allowance of $24,000, respectively) Prepaids Income taxes receivable Total current assets $ $ PROPERTY AND EQUIPMENT Property and equipment $ $ Less accumulated depreciation ) Net property and equipment $ $ OTHER ASSETS Severance escrow $ $ Deferred tax asset – non-current Baron notes receivable Other assets (net of accumulated amortization of $214,444, respectively) Total other assets $ $ TOTAL ASSETS $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) March 31, December 31, CURRENT LIABILITIES Accounts payable $ $ Commissions payable Line of credit Other current liabilities Total current liabilities $ $ TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Series A preferred stock – 5,000,000 shares authorized, $.0001 par value; 3,050,000 and 3,050,000 shares issued and 0 outstanding, respectively $ $ Additional paid in capital – series A preferred stock Common stock – 1,000,000,000 shares authorized, $.0001 par value; 1,241 and 1,241 shares issued and outstanding, respectively Additional paid in capital – common stock Accumulated deficit ) ) Less Treasury stock, 3,050,000 preferred shares at $0.4262 ) ) TOTAL STOCKHOLDERS’ EQUITY $ $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, OPERATING REVENUES Fee income $ Commission income Otherincome Total revenue $ OPERATING EXPENSES Compensation and benefits $ Commission expense General and administrative expenses Depreciation Total operating expenses $ OPERATING INCOME (LOSS) $ ) OTHER INCOME (EXPENSES) Interest expense $ ) ) Interest income - Other income - INCOME (LOSS) BEFORE INCOME TAX EXPENSE ) INCOME TAX EXPENSE $ ) ) NET LOSS $ ) ) NETLOSS PER COMMON SHARE: Basic $
